Title: To George Washington from Nathanael Greene, 3 April 1783
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Head Quarters Charles Town April 3d 1783.
                        
                        Persuaded that your Excellency, would wish to have good information upon every subject, before you take your
                            ultimate determination upon a place of operations, I shall take the liberty of laying before you a slight sketch, of the
                            political disorders, & military resources of the Southern States. As I am entrusted with the command here; the
                            people will expect it of me, and as your Excellency seems to give some latitude in your letter for marching the Troops, I
                            wish to lay the circumstances before you for your final determination. The Subject is connected with political happiness,
                            & national security, three different ways, in its military operations, its revenue, & the protection from
                            the ravages of the Enemy, which the different parts of the Confederation have a right to expect. The first you want no
                            information upon. The second & third so far as they may be effected in this department I will endeavour to lay
                            before you. In the first place Georgia is much divided in its politicks, without revenue, or public credit, incapable of
                            great exertions, and surrounded on every side, with British and Savage Enemies. They could not from the utmost exemption
                            keep more than 200 Militia in the field in cases of the most eminent danger. Perhaps a greater number might be got out for
                            a short time, but a greater force could not be kept up.
                        South Carolina is without revenue, torn to pieces by divisions, many internal enemies, its Capital without
                            fortifications, or stores for its defence. Trade exposed, & Agriculture languishing. For this situation no great
                            exertion could be expected from it. Twelve or fifteen hundred Militia might be got together, in four or five weeks upon
                            some great occasion, but the State could not keep on foot, more than 500 Militia, nor could they even this number, but
                            from the steady zeal and extensive influence, of men & Officers of particular districts.
                        North Carolina is numerous, but its laws are feeble. Government without exertion, the inhabitants scatter’d
                            over an immense country. The difficulty of drawing a force together under these circumstances is inconceivable; and with
                            every exertion on the part of Government, and as good a disposition prevailing among the people, as may be expected. I do
                            not believe more than five or six hundred men could be obtain’d, for the support of the two Southern States, and even
                            those could not be collected in less than five or six weeks, which would give full time, for the enemy to prosecute any
                            place of operations to effect. While the Enemy’s object, & destination is uncertain, every state will save some
                            apprehensions for themselves, which will retard a combination of our force, and after all the pains & difficulty
                            of collecting it, it cannot be kept long together. For want of Armouries, & for open establishments in the
                            different States, the greater part of the Militia would be useless for want of Arms. Plans for remedying this evil, have
                            been repeatedly recommended to them but without effect. Their Militia laws are upon the worst footing in the world, and
                            insuperable are the difficulties in effecting a reform. Several attempts have been made, but without success. A people so
                            circumstanced can make but little opposition.
                        Within a few days I have received intelligence from Augustine, that three British Regiments were expected
                            there from New York. What degree of credit is to be given to this intelligence you will be a better judge than I. If they
                            arrive Augustine will be formidable. There is at that place now, upwards of 600 regular troops, and betwixt 7 &
                            800 Refugees. which would join in a Military expidition. Their desperate situation, will render their conduct intrepid
                            & enterprising. Should the whole of this force be pointed against the two Southern States, it must complete their
                            ruin. Several frigates it is said will be station’d on this coast. This would facilitate an enterprise. And after the
                            troops are gone which are now under marching orders, it will be possible to stop the progress of the Enimy for a time, if
                            at all untill they overrun the two Southern States. There will remain in this department about 300 horse and 8 or 900
                            infantry; but the greater part of the North Carolina troops term of service expires in a few months which will leave us
                            only 400 infantry, and these for the protection of an extent of Country, for more than 600 Miles.
                        Cavalry can give no protection to Charles Town, and divided as our infantry must be, for the protection of
                            Georgia, we have not a force to prevent the enemy, from ruining and laying Charles Town under contribution. Both these
                            States, in this defenceless condition, will leave trade and agriculture too insecure for the purposes of revenue, and that
                            is a great object. Without it they can neither conduct their own affairs, or pay their quota of the Continental expense.
                        In this representation, I wish not to be understood to have aggravated a single circumstance. nor to urge a
                            different disposition of the Continental force, than is perfectly conformable to your views, and the great National
                            objects. All that I wish is to give you every light on the subject which may be necessary to govern your ultimate
                            determination. The People here have suffer’d much and seem to expect protection, founded upon the general principles of
                            confederation. To these they add, the impossibility of paying revenue, if their trade is left exposed, and their property
                            subject to new depradations. Merchants I fear will not hazard their property, in parts so much in the power of the enemy.
                            What probability there is of their being attack’d and what consequences may result from it. Your excellency can better
                            judge than I can.
                        It seems to be the prevailing opinion, that the Independance of the United States, will be acknowledged, even
                            if the War continues, & that offensive operations against the United States will be discontinued. But while the
                            enemy hold New York, I think the contrary may be expected, and that with me will be the grand criterion, by which to
                            decide upon their future intentions. And even this will not be conclusive, for they may relinquish offensive operations
                            for a time, and renew them to the Southward by & by, just upon the close of a peace. And these States are
                            naturally weak, remote from support, ill fitted for trade, and may serve as a grand asylum for the Tories, I conceive an
                            enterprise of this sort, is no improbable conjecture.
                        Two reasons operate forcibly, for moving the force Northwardly, one is an attempt upon New York: the other
                            the troops are extremely dissatisfied with the climate. The deaths of the last campaign hang heavy upon the minds of the
                            Soldiers. The terrors of the climate operate with more power, than the force of the Enemy. And I cannot but have my
                            apprehensions, alarmed from a late instance in the Cavalry. The whole of the First Regiment mutinied, and took up their
                            line of march for Virginia. Major Swan had been in Charles Town on business and met them on their march, with their
                            Officers, some distance in the rear. With some difficulty he got them back. Inclosed is a copy of his letter on the
                            subject. Altho the badness and scarcity of provison is made the ostensible cause, I believe the true one was a desire to
                            get to Virginia. And I am afraid if any new operations should happen in the Country, Troops will be brought with
                            difficulty to march for its support. I pity the situation of the inhabitants nor are they fully sensible in my opinion of
                            their real danger. Their plan of policy is rather opposed to their general safety. The intelligence of the three regiments
                            coming from New York to Augustine, I had some time ago, but I paid no regard to it, till a second account to the same purport
                            arrived. which happend within a few days and since I wrote you the letter which will accompany this. I am with great esteem
                            Yr Excellencys most obedient humble Servant
                        
                            Nath. Green
                        
                     Enclosure
                                                
                            
                                Dear General
                                Eutaw March 28th 1783
                            
                            Guess my surprize & concern this morning about seven o’clock, twelve miles from this place, when I
                                met the men of the Regiment marching in the most orderly & regular manner, without a single Officer to be
                                seen, various were my first ideas, it was some time before the real one occurred, Vizt a general Mutiny.
                            Upon my enquiring for the Officers, I was informed they were some distance in the rear. I ordered them to
                                halt, and wheel to the right, which they complied with after a considerable hesitation. Then I ordered them to inform
                                me, from what cause they were instigated to their present conduct. I was informed by the Serjeants that they had been
                                starving several days, that they had been for a considerable time past; flattered with their allowance of rations, as
                                soon as the Contractor arrived, That he had been a week or ten days with the Regiment, that all the supplies he had
                                Issued were two days rations of poor Bull beef, unfit for use, that they had been promised pay from time to time, that
                                those promises were never attended to more than the others, that they were left in a sickly Country (which they had
                                assisted to conquer) to starve, both men & horses and that their determination was to go & lay
                                themselves & swords at the feet of the Executive of Virginia, and implore pardon & protection. In this
                                situation I found myself much at a loss how to act. Their complaints were, in many instances, too true, at the same
                                time I disapproved the mode and manner of representation. However, these truths induced me to the side of Unity. I
                                ordered silence & harangued them, complimenting their former bravery and sufferings, and reprobating their
                                present conduct & behaviour, and concluded by ordering them immediately to return to their
                                duty; in reply, they assured me they would die & live with me, even starve with me, and
                                that they would return with me, if I would pardon their past conduct. This I thought proper to do, even with all the
                                bad consequences which might attend it, beleiving that the least. I hope this part of my conduct will meet your
                                approbation, they are now in their Quarters & seem pretty quiet. I have been farther induced to inform them,
                                their grievances shall be laid before you, from whose known humanity & partiality in favor of the Soldier they
                                have every thing to hope. If they can have their provissions with a prospect of a few months pay, every thing will be
                                restored. I have the honor to be Your humble servant
                            
                                J. Swan
                            
                        
                        
                    